     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN,                    )
                                      )
      Plaintiff,                      )
                                      )     CIVIL ACTION FILE NO.
v.                                    )
                                      )     1:20-CV-4661-SDG
CARRINGTON MORTGAGE                   )
SERVICES, LLC;                        )
WILMINGTON SAVINGS                    )
FUND SOCIETY, FSB AS                  )
TRUSTEE OF STANWICH                   )
MORTGAGE LOAN TRUST H,                )
                                      )
                                      )
      Defendants.                     )
                                      )

          DEFENDANTS CARRINGTON MORTGAGE AND
         WILMINGTON’S MOTION TO DISMISS PLAINTIFF’S
       COMPLAINT AND MEMORANDUM OF LAW IN SUPPORT

      Defendants Carrington Mortgage Services, LLC (“Carrington”) and

Wilmington Savings Fund Society, FSB as Trustee of Stanwich Mortgage Loan

Trust H (“Wilmington”) (collectively, “Defendants”), by and through undersigned

counsel and pursuant to Federal Rule of Civil Procedure 12(b)(6), respectfully move

to dismiss Plaintiff Ricky R. Franklin’s (“Plaintiff”) Complaint (the “Complaint”)

(Doc. No. 1) in its entirety for failure to state a claim against Carrington and

Wilmington. In support thereof, Defendants state as follows:
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 2 of 19




                          PRELIMINARY STATEMENT

      Plaintiff is a serial pro se litigator, see, e.g., Franklin v. Upland Software, Inc.,

1-18-CV-00236-LY, 2019 WL 433650, at *2 (W.D. Tex. Feb. 1, 2019) (“Franklin

appears to be a serial litigator . . . .”). In fact, Plaintiff has another matter pending

before this Court, Franklin v. Cenlar FSB and Carrington Mortgage, 1:20-cv-1410-

MLB-WEJ, wherein he appears to have sued Carrington for no reason other than the

servicing of his home loan was recently transferred to Carrington. On November 19,

2020, the Magistrate issued a Report and Recommendation granting Carrington’s

Motion to Dismiss Plaintiff’s Second Amended Complaint. See Non-Final Report

and Recommendation attached hereto as Exhibit “1.”

      Here, Plaintiff is attempting to declare himself exclusive titleholder to his

property despite Defendant, Wilmington’s valid lien. Plaintiff’s Complaint fails to

plead any facts supporting his various legal conclusions and theories against

Carrington or Wilmington. Plaintiff’s claims should be dismissed because they are

completely devoid of any facts to support claims for quiet title, slander of title,

declaratory judgment, or any other relief.

                   PLAINTIFF’S FACTUAL ALLEGATIONS

      Plaintiff’s Complaint asserts a myriad of allegations against the Defendants.

The precise nature of the specific allegations and theories of relief are difficult to


                                          -2-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 3 of 19




discern. In the end, a fair reading of the Complaint reveals that Plaintiff is alleging

he should be deemed the exclusive titleholder to the residential property located at

708 Brambling Way, Stockbridge, Georgia 30281 (the “Property.”)

      Plaintiff believes that his status as exclusive title holder to the Property is

premised on an 1821 Land Grant from Georgia Land Lotteries. See Complaint ¶ 12.

The document from 1821 that Plaintiff attaches to the Complaint as Exhibit “A,”

which he claims to be the subject Land Grant, is illegible. See id. The Plaintiff goes

on to acknowledge that on or about July 21, 2003, he purchased the Property and

executed a Promissory Note and Security Deed payable to Home Star Mortgage

Services LLC (the “Loan”). 1 See id. ¶15. (A copy of the Promissory Note dated July

21, 2003 between Home Star Mortgage Services, LLC and the Plaintiff, endorsed in

blank, is attached hereto as Exhibit “2” and a copy of the Security Deed executed by

Plaintiff recorded with the Henry County Clerk of Superior Court on or about August

28, 2003 is attached hereto as Exhibit “3.”) In light of Plaintiff’s July 21, 2003

property purchase, however, it defies logic that a Land Grant from 1821 would

provide him with title to the Property.




1
  Critically, the Plaintiff does not allege that the Promissory Note has been paid in
full and Security Deed satisfied.

                                          -3-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 4 of 19




      The Plaintiff then devotes over three pages of his Complaint to the argument

that the securitization of the Loan prevents the Defendants from being considered a

proper “holder” or “holder in due course” and as a result, Wilmington and/or

Carrington “does not have standing to move forward with collection of the debt.”

See id. ¶ 24. This argument is misplaced as Plaintiff has a separate lawsuit pending

in the Northern District of Georgia which alleges violations of the Fair Debt

Collection Practices Act (“FDCPA”). See Franklin v. Cenlar FSB and Carrington

Mortgage, 1:20-cv-1410-MLB-WEJ. Plaintiff continues to argue that no sums

should be due to the Defendants under the Promissory Note since they are not the

true holders or holders in due course. See id. ¶ 29.

      Plaintiff acknowledges that he was provided notice on April 1, 2019 that

CitiMortgage, Inc. had transferred the servicing of his Loan. See id. ¶ 31. He then

admits to have receiving notice on April 1, 2020 that the servicing of his loan was

then being transferred to Defendant Carrington. See id. ¶ 32. Plaintiff alleges that on

May 5, 2020, he sent a letter to Defendant Carrington demanding presentment of the

original Promissory Note and Deed of Trust. See id. ¶ 33. In June 2020, an

Assignment of the Security Deed was recorded in the public records of Henry

County, Georgia and Plaintiff seemingly argues that he should have been provided

prior notice of the recording. See id. ¶ 34. Plaintiff then states, “meanwhile,


                                         -4-
      Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 5 of 19




Defendants… continue to send demand for payments every month that includes [sic]

unauthorized charges to Plaintiff with fees, interest, and gross overcharges for

escrow.” See id. ¶ 35. Again, this argument is misplaced as it is the subject of

Franklin v. Cenlar FSB and Carrington Mortgage, 1:20-cv-1410-MLB-WEJ.

       In all, Plaintiff asserts three claims against the Defendants: (1) Quiet Title

(Count I); (2) Slander of Title (Count II); and (3) Declaratory Relief (Count III).2

All three counts should be dismissed with prejudice.

                                LEGAL STANDARDS

       In deciding a motion to dismiss under Federal Rule 12(b)(6), the Court

assumes that all of the allegations in the complaint are true and construes all of the

facts in favor of the plaintiff. Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010).

That said, in order to survive a motion to dismiss, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim [for] relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is “facial[ly] plausib[le]” when it is

supported with facts that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Courts will “eliminate any


2
  Of note, in the first paragraph of his Complaint, Plaintiff also states that he is
pursuing an injunction, however, he fails to include any argument related to this
claim for relief.

                                            -5-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 6 of 19




allegations in the complaint that are merely legal conclusions.” Am. Dental Ass'n v.

Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

      Also of note, the reference of documents by incorporation doctrine allows a

court to consider documents not attached to the complaint when considering a

Motion to Dismiss, because “‘a document need not be physically attached to a

pleading to be incorporated by reference into it; if the document’s contents are

alleged in a complaint and no party questions those contents, [the court] may

consider such a document’ if that document is central to the plaintiff's claims.”

Daewoo Motor America v. General Motors Corp., 459 F.3d 1249, 1266 n.11 (11th

Cir. 2006) (quoting Day v. Taylor, 400 F.3d 1272 at 1276 (11th Cir. 2005); see also

Financial Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1284-85 (11th Cir.

2007) (holding that documents referenced by plaintiff in complaint that are central

to claim may be considered if contents not in dispute and defendant attaches

document to motion to dismiss).

      Furthermore, a court may take judicial notice of public records not attached

to the Complaint when considering a Motion to Dismiss. Ricketts v. Bank of

America, N.A., Civil Action No. 1:12-CV-04034-RWS, 2013 WL 3191077, at *1


                                       -6-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 7 of 19




n.1 (N.D. Ga. June 21, 2013) (“The court may take judicial notice of public records

not attached to the Complaint, including in this case the Security Deed, when

considering a motion to dismiss.... This does not convert the motion into one for

summary judgment.”) (citations omitted). 3 Thus, public records, such as recorded

security deeds, are among the permissible facts that a court may consider on a motion

to dismiss, without converting the motion to one for summary judgment. See

Universal Express, Inc. v. U.S. S.E.C., 177 Fed. Appx. 52, 53 (11th Cir. Apr. 18,

2006) (quoting Stahl v. U.S. Dep't of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“The

district court may take judicial notice of public records and may thus consider them

on a motion to dismiss.”)).

      Finally, “Rule 8 requires that federal courts give pleadings a liberal reading in

the face of a 12(b)(6) motion to dismiss. This admonition is particularly true when

the parties are proceeding pro se. Courts do and should show a leniency to pro se

litigants not enjoyed by those with the benefit of a legal education.” GJR Invs., Inc.

v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). However, this



3
  See also Crooked Creek Properties, Inc. v. Ensley, No. 2:08-CV-1002, 2009 WL
3644835, at *8 (M.D. Ala. Oct. 28, 2009) (“[A]mple authority exists which
recognizes that matters of public record, including court records in related or
underlying cases which have a direct relation to the matters at issue, may be looked
to when ruling on a 12(b)(6) motion to dismiss”) (quoting In re Am. Corp. Lincoln
Sav. & Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir. 1996)).

                                        -7-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 8 of 19




leniency does not permit a court to serve as de facto counsel to an unrepresented

party or to rewrite an otherwise deficient pleading. Id. A pro se plaintiff still must

comply with the threshold requirements of the Federal Rules of Civil Procedure and

allege facts sufficient “to raise a right to relief above the speculative level. Twombly,

550 U.S. at 555.

                                    ARGUMENT

I.    Plaintiff’s Claim to Quiet Title in Count I Fails to State A Claim For
      Relief Against Defendants
      O.C.G.A § 23-3-62 sets forth the statutory requirements of a petition to quiet

title against all the world under O.C.G.A. § 23-3-60 et seq. A petition that, on its

face, appears to be in noncompliance with O.C.G.A. § 23-3-62 is subject to dismissal

because, “[i]n that case, no evidence which might be introduced within the

framework of the [petition] could sustain a grant of . . . relief.” GHG, Inc. v. Bryan,

275 Ga. 355 (1), 566 S.E.2d 662 (2002) (citation and punctuation omitted). A

petition must contain, among other things, a “specification of the petitioner’s interest

in the land[.]” O.C.G.A. § 23-3-62 (b). The petitioner “must assert that he holds

some current record title or current prescriptive title, in order to maintain his suit.”

Smith v. Ga. Kaolin Co., 269 Ga. 475, 477 (2), 498 S.E.2d 266 (1998) (citation,

punctuation, and emphasis omitted). The “plaintiff’s right to recovery or relief




                                          -8-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 9 of 19




depends upon the strength of his own title to the realty involved, not the weakness

of his opponents’ evidence.” Id. (citation and punctuation omitted).

      Documents and information referenced in the Complaint show that Plaintiff

purchased residential property located at 708 Brambling Way, Stockbridge, Georgia

on or about July 21, 2003. See Complaint ¶ 15. Plaintiff acknowledges that on that

date, he “executed a Promissory Note and Security Deed payable to lender Homestar

Mortgage Services.” See id. He also recognizes the recorded Assignment of Security

Deed recorded in the Public Records of Henry County, Georgia filed by Defendants.

Id. ¶ 34. He ultimately claims that his title to the Property is established by an

illegible 1821 Land Grant from Georgia Land Lotteries which he attaches as Exhibit

“A” to his Complaint. See Id. ¶ 12.

      A.     The 1821 Land Grant provides no foundation for Plaintiff’s claim

      Plaintiff hinges his alleged right to exclusive title to the Property on an 1821

Land Grant from Georgia Land Lotteries which he himself recorded with the Henry

County Clerk of Superior Court on or about May 28, 2014. Id. ¶ 12. First, the

document which purports to be the subject Land Grant attached to the Complaint as

Exhibit “A” is entirely illegible and as such, cannot form a basis for Plaintiff’s legal

title. Secondly, and most importantly, it defies logic that a Land Grant from 1821

could convey title to the Plaintiff, particularly if he admits to having purchased the


                                         -9-
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 10 of 19




Property 182 years later in 2003. See id. ¶ 15. As such, the 1821 Land Grant cannot

suffice, on its face, as proof of Plaintiff’s exclusive title to the Property.

      B.     Plaintiff cannot prevail since he has not satisfied the security deed.

      Aside from Plaintiff’s faulty position regarding the 1821 Land Grant, a

grantor of a deed to secure debt who has not paid the debt has no legal title to the

property at issue. See McCarter v. Bankers Trust Co., 247 Ga. App. 129, 132 (2),

543 S.E.2d 755 (2000).

             A deed to secure debt passes legal title to the lender when
             the deed to secure debt is created, and the owner has a
             mere equity of redemption and right of possession of the
             realty until the secured debt has been satisfied in full . . . .
             [A]s a matter of law, title does not pass back to the grantor
             in the absence of full payment of the debt.
Patel v. J. P. Morgan Chase Bank, N. A., Ga. App. 321, 323 (1), 757 S.E.2d 460

(2014) (citations and punctuation omitted). A person whose property is subject to a

deed to secure debt cannot prevail in a quiet title action unless he has satisfied the

debt. See Taylor, Bean & Whitaker Mtg. Corp. v. Brown, 276 Ga. 848, 850 (2), 583

S.E.2d 844 (2003).

      Plaintiff did not and cannot assert that he has satisfied the debt on the Property

memorialized by the deed to secure the debt, attached hereto as Exhibit “3.” Instead,

the Plaintiff merely and summarily asserts that he has legal title to the property by

virtue of a Land Grant from 1821, a document which, as discussed above, is of no

                                          - 10 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 11 of 19




legal significance to this case. Because the Plaintiff’s Complaint does not comply

with the requirements of O.C.G.A. § 23-3-62, he failed to state a claim for quiet title

for which relief can be granted. See GHG, Inc., supra, 274 Ga. at 366 (1), 566 S.E.2d

622. See also Bank of America, N.A. v. Johnson, 299 Ga. 861, 864 (2), 792 S.E.2d

704 (2016) (holding trial court properly granted motion to dismiss petition for quiet

title where petitioner never alleged that security deed on property had been

relinquished back to him or otherwise cancelled, and he admitted he had not satisfied

the debt).

      C.     Plaintiff cannot argue the validity of the assignments of security
             deed.

      Plaintiff also attempts to argue that the lien on the Property memorialized by

the Security Deed and Assignments are invalid, thereby giving him exclusive title to

the Property. (A copy of the Assignment of Security Deed from Mortgage Electronic

Registration Systems, Inc. as nominee for Home Star Mortgage Services, LLC to

CitiMortgage, Inc., recorded with the Henry County Clerk of Superior Court on or

about June 25, 2013 is attached hereto as Exhibit “4” and a copy of the Assignment

of Security Deed from CitiMortgage, Inc. to Wilmington Savings Fund Society,

FSB, as Trustee of Stanwich Mortgage Loan Trust H recorded with the Henry

County Clerk of Superior Court on or about June 2, 2020 is attached hereto as

Exhibit “5.”)

                                        - 11 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 12 of 19




      Plaintiff’s arguments regarding the validity of the assignments of the security

deed fail because he was not a party to the assignments and has no standing to

challenge them. A person who is not a party to a contract, or an intended third-party

beneficiary of a contract, lacks standing to challenge or enforce a contract under

Georgia law. Haynes v. McCalla Raymer, LLC, 793 F.3d 1246, 1251 (11th Cir. 2015)

(citing Haldi v. Piedmont Nephrology Assocs., P.C., 641 S.E.2d 298, 300 (Ga. 2007);

Breus v. McGriff, 413 S.E.2d 538, 539 (Ga. App. 1991). Because Plaintiff was not a

party to the assignments, this legal theory fails as a matter of law. See Montgomery

v. Bank of Amer., 740 S.E.2d 434,437038 (Ga. App. 2013) (under Georgia law, a

homeowner did not have standing to bring a claim for wrongful foreclosure where

he was not a party to an allegedly forged assignment nor an intended beneficiary);

Restivo v. Bank of Amer. Corp., 2015 WL 4100387 at *3 (11th Cir. July 8, 2015)

(unpublished) (citing Montgomery).

      D.     Plaintiff’s allegations regarding the securitization of the Security
             Deed are without merit.

      Plaintiff spends over three pages of his Complaint attempting to argue that the

securitization of the Loan prevents the Defendants from being considered a proper

“holder” or “holder in due course” and as a result, Wilmington and/or Carrington

“does not have standing to move forward with collection of the debt.” See id. ¶ 24.



                                       - 12 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 13 of 19




Presumably, Plaintiff is also, in turn, attempting to argue that the Defendants lack a

valid lien on his Property, thereby clouding title to the Property.

      As this Court discussed in Jorgensen v. Fed. Home Loan Mortg. Corp., 2013

WL 5200598 at *3 (N.D. Ga. Sept 13, 2013):

             [s]uch lawsuits—wherein the plaintiffs often make
             rambling, incomprehensible and/or conclusory allegations
             about mortgage industry practices such as the
             securitization of mortgages . . .and demand to see the [wet-
             ink] promissory note—have become commonplace.

Plaintiff’s arguments are meritless. See, e.g., Goodridge v. Quicken Loans, Inc.,

2014 WL 5364947 at *5 (S.D. Ga. Oct. 21, 2014) (“The Court is unaware of any

legal authority-and the [plaintiffs] provide none-supporting the proposition that the

securitization of a debt insulates a debtor from foreclosure or relieves a debtor of the

obligation to repay.”); Tonea v. Bank of Amer., N.A., 2014 WL 1092348 at *3 (N.D.

Ga. March 18, 2014); Jorgensen, 2013 WL 5200598 at *3; Williams v. Wells Fargo

Bank, N.A., 2013 WL 1189500 at *2 (N.D. Ga. March 21, 2013) (“Assuming that

plaintiff’s Note was used as an investment instrument, there is no legal or factual

basis for concluding that the Note was invalidated, or the debt rendered uncollectible

by [the securitization] process.”); Montoya v. Branch Banking & Trust Co., 2012

WL 826993, at *6 (N.D. Ga. March 9, 2012).




                                         - 13 -
      Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 14 of 19




II.    Plaintiff’s Claim for Slander of Title in Count II Fails to State A Claim
       For Relief Against Defendants
       Under Georgia law, “[t]he owner of any estate in lands may bring an action

for libelous or slanderous words which falsely and maliciously impugn his title if

any damage accrues to him therefrom.” O.C.G.A. § 51-9-11. Slander of title requires

that the plaintiff prove: “the uttering and publishing of the slanderous words; that

they were false; that they were malicious; that he sustained special damage thereby;

and that he possessed an estate in the property slandered.” Latson v. Boaz, 278 Ga.

113, 114 (2004) (citation omitted); See Premier Cabinets v. Bulat, 261 Ga. App.

578, 583(6), 583 S.E.2d 235 (2003).

       Plaintiff’s allegations are not supported by any specific facts beyond the

blanket claim that the Assignment of Security Deed recorded by the Defendant in

the Public Records of Henry County, Georgia is a publication of slanderous words.”

See Complaint ¶ 44. As discussed in detail above, Plaintiff has not provided any

factual allegations supporting the claim that the Assignment of Security Deed

contains false information thereby resulting in slandered title.

       As discussed in detail above, Plaintiff’s arguments that Defendants’ lien on

the Property was invalidated during the securitization process by transferring the

note to an invalid trust or some other alleged impropriety related thereto are nothing

more than legal conclusions. As a result, Plaintiff’s slander of title claim must fail.

                                        - 14 -
      Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 15 of 19




II.    Plaintiff’s Claim for Declaratory Judgment in Count III Fails to State A
       Claim For Relief Against Defendants
       Plaintiff seeks declaratory judgment that the Defendants have no legal or

equitable rights in the Note and Security Deed for the purposes of enforcing the

Note. See Complaint ¶ 47.

       A declaratory judgment is authorized when there are circumstances showing

a necessity for a determination of the dispute to guide and protect the plaintiff from

uncertainty and insecurity with regard to the propriety of some future act or conduct,

which is properly incident to his alleged rights and which if taken without direction

might reasonably jeopardize his interest. Sparra v. Deutsche Bank Nat. Trust Co.,

336 Ga. App. 418, 422(1)(e), 785 S.E.2d 78 (2016) (citation and punctuation

omitted). “[W]here the party seeking declaratory judgment does not show it is in a

position of uncertainty as to an alleged right, dismissal of the declaratory judgment

action is proper[.]” Walker v. Owens, 298 Ga. 516, 519, 783 S.E.2d 114 (2016)

(citation and punctuation omitted).

       The Plaintiff’s allegations and documents attached to the Complaint, along

with the documents attached to this Motion, make clear that Plaintiff is not entitled

to the declaration he seeks. In his Complaint, Plaintiff states that he executed a

Security Deed upon purchasing the Property and an Assignment of that Security

Deed to the Defendant was recorded in the Public Records of Henry County. The

                                        - 15 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 16 of 19




Security Deed, Promissory Note, and Assignments of Security Deed attached hereto

as Exhibits 2, 3, 4, and 5 all show that the Defendants have a security interest in the

Property. Plaintiff also does not dispute that he executed a Promissory Note and

Security Deed at the time of purchasing the property in 2003. Plaintiff asserts only

legal conclusions and has not shown that he is in a position of uncertainty as to an

alleged right. As such, Count III should be dismissed.

                                  CONCLUSION

      WHEREFORE, Defendants Carrington Mortgage Services, LLC and

Wilmington Savings Fund Society, FSB as Trustee of Stanwich Mortgage Loan

Trust H by and through undersigned counsel and pursuant to Federal Rule of Civil

Procedure 12(b)(6), respectfully moves to dismiss Plaintiff Ricky R. Franklin’s

Complaint (Doc. No. 1) in its entirety for failure to state a claim, with prejudice and

without leave to amend, and for any further relief the Court deems just and proper.

      Respectfully submitted this 14th day of December, 2020.

                                                 HOLLAND & KNIGHT LLP

                                                 /s/ Grant Edward Lavelle Schnell
                                                 Grant Edward Lavelle Schnell
                                                 Georgia Bar No. 106794
                                                 Regions Plaza, Suite 1800
                                                 1180 West Peachtree Street
                                                 Atlanta, Georgia 30309
                                                 Phone: (404) 817-8500
                                                 Fax: (404) 881-0470

                                        - 16 -
Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 17 of 19




                                       E-Mail: grant.schnell@hklaw.com

                                       Counsel for Defendant
                                       Carrington Mortgage Services, LLC




                              - 17 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 18 of 19




                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document was prepared using Times New

Roman font, 14-point type, which is one of the font and print selections approved by

the Court in L.R. 5.1(B).

      This 14th day of December 2020.


                                      HOLLAND & KNIGHT LLP

                                      /s/ Grant Edward Lavelle Schnell
                                      Grant Edward Lavelle Schnell
                                      Georgia Bar No. 106794




                                       - 18 -
     Case 1:20-cv-04661-SDG-WEJ Document 6 Filed 12/14/20 Page 19 of 19




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

MOTION TO DISMISS PLAINTIFF RICKY R. FRANKLIN’S COMPLAINT

AND MEMORANDUM OF LAW IN SUPPORT to the Clerk of Court using the

CM/ECF system which will automatically send electronic mail notification of such

filing to counsel of record who are CM/ECF system participants, and mailed a paper

copy of same by United States Postal Service, first-class, postage prepaid, to parties

and counsel of record who are non-CM/ECF participants, properly addressed upon:

                                 Ricky R. Franklin
                               708 Brambling Way
                              Stockbridge, GA 30281

                                 Via U.S. Mail Only

      Respectfully submitted this 14th day of December, 2020.

                                                 HOLLAND & KNIGHT LLP

                                                 /s/ Grant Edward Lavelle Schnell
                                                 Grant Edward Lavelle Schnell
                                                 Georgia Bar No. 106794




                                        - 19 -
